           Case 1:18-cv-02784-CKK Document 2 Filed 11/29/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


AMERICAN CIVIL LIBERTIES UNION
125 Broad Street
New York, NY 10004,

AMERICAN CIVIL LIBERTIES UNION                                   Civil Action No. ___________
  FOUNDATION,
125 Broad Street
New York, NY 10004,
                            Plaintiffs,
       v.

CENTRAL INTELLIGENCE AGENCY,
1000 Colonial Farm Rd
McLean, VA 22101,

                                       Defendant.


                              CERTIFICATE RULE LCvR 26.1

       I, the undersigned, certify that to the best of my knowledge and belief, there are no parent

companies, subsidiaries, or affiliates of the American Civil Liberties Union or the American

Civil Liberties Union Foundation that have any outstanding securities in the hands of the public.

These representations are made in order that judges of this Court may determine the need for

recusal.

                                                     Attorney of Record

                                                     /s/ Dror Ladin____________

Dated: November 29, 2018                             Dror Ladin (D.C. Bar No. NY0277)
                                                     American Civil Liberties Union
                                                       Foundation
                                                     125 Broad Street, 18th Floor
                                                     New York, New York 10004
                                                     Tel: 212-549-2500
                                                     Fax: 212-549-2654
                                                     dladin@aclu.org
